Exhibit 10.7
SECOND AMENDMENT
TO
AMENDED AND RESTATED LICENSE AGREEMENT


THIS SECOND AMENDMENT TO THE AMENDED AND RESTATED LICENSE AGREEMENT (the
“Amendment”), effective as of the 20th day of June 2008, is entered into by and
between Allegheny-Singer Research Institute, a Pennsylvania nonprofit
corporation (“ASRI”), and Omnimmune Corp., a Texas corporation (the
“Company”)(together, ASRI and Company shall be referred to as the
“Parties”).  For purposes of this Amendment, the phrase “License Agreement”
shall mean that certain Amended and Restated License Agreement entered into by
and between the ASRI and Company as of the 1st day of February 2005, as amended
January 31, 2007; and unless otherwise defined herein, capitalized terms and
phrases shall have the meaning ascribed thereto in the License Agreement.


WHEREAS, each of the Parties to this Amendment hereby acknowledge that Company
intends to enter into a Placement Agent Agreement with New Castle Financial
Services, LLC; and as a condition thereto, Company and ASRI must first enter
into this Amendment;


NOW THEREFORE, for good and valuable consideration, including, without
limitation, the promises and the mutual covenants contained herein, the Parties
agree as follows:


Section 1.  Amendments.  Each of the Parties hereby agrees to amend the License
Agreement as follows:


(a) Subsection (c) of Section 2 of the License Agreement, entitled “License
Grant” is hereby amended by deleting the phrase “non-exclusive” from the first
sentence thereof and in lieu thereof the following phrase shall be
added:  “non-exclusive or exclusive…”;


(b) Section 3(e), entitled “License Maintenance Fees,” shall be amended by
deleting in the entirety the phrase “$50,000 on or before February 1, 2008,” and
in lieu thereof, adding the following phrase: “$50,000 on or before June 30,
2008”;


(c) 
Section 6, entitled “Best Efforts,” shall be amended as follows:



(1)  
Subsection 6(a)(i) shall be amended by deleting the date “February 1, 2007,” and
in lieu thereof adding the date “September 1, 2009”;



(2)  
Subsection 6(a)(ii) shall be deleted in its entirety and in lieu thereof the
following phrase shall be added:  “Section Reserved”;



(3)  
Subsection 6(a)(iii) shall be amended by deleting the date “February 1, 2009,”
and in lieu thereof adding the date “August 1, 2010”;



(4)  
Subsection 6(a)(iv)(a) shall be amended by deleting the date “February 1, 2007,”
and in lieu thereof adding the date “September 1, 2009”;



(5)  
Subsection 6(a)(iv)(b) shall be amended by deleting the date “February 1, 2009,”
and in lieu thereof adding the date “February 1, 2011”;



(6)  
Subsection 6(a)(iv)(c) shall be amended by deleting the date “February 1, 2010,”
and in lieu thereof adding the date “February 1, 2012”;



(7)  
Subsection 6(a)(v)(a) shall be amended by deleting the dates “February 1, 2007”
and “February 1, 2009,” and in lieu thereof adding the dates “February 1, 2011”
and February 1, 2012,” respectively;



(8)  
Subsection 6(a)(v)(b) shall be amended by deleting the date “February 1, 2009,”
and in lieu thereof adding the date “February 1, 2012”;



(9)  
Subsection 6(a)(v)(c) shall be amended by deleting the date “February 1, 2010,”
and in lieu thereof adding the date “February 1, 2014”; and



(10)  
Subsection 6(a)(v)(d) shall be amended by deleting the date “February 1, 2012,”
and in lieu thereof adding the date “February 1, 2016”; and

 

 

--------------------------------------------------------------------------------


 
(d) Section 8, entitled “Sponsored Research” shall be deleted in its entirety,
and in lieu thereof, the following phrase shall be added:  “Section Reserved.”


(e) Section 18, entitled “Breach and Cure” shall be amended to delete therefrom
in its entirety subsection 18(a)(iii).


(f) Section 20, entitled “Assignment” shall be amended to delete the first
sentence thereof in its entirety and in lieu thereof, adding the following new
sentence:


This Agreement may not be assigned by Company without the written consent of
ASRI, which consent shall not be unreasonably delayed, denied, withheld or
conditioned.  Notwithstanding any provision in this Agreement to the contrary,
this Agreement may be assigned as a result of any transaction or series or
related transactions that results in the assignment of Omnimmune’s assets by
operation of law, whether by merger or otherwise, or that would occur as part of
or in connection with the sale of all or substantially all of its assets.


Section 2.                      Each of the Parties to this Amendment
acknowledge and agree that, except as modified hereby, all of the terms and
provisions of the Agreement shall remain in full force and effect.


Section 3.                      This Amendment is the sole agreement between the
Parties as to the amendment and modification of the Agreement as described
herein.


Section 4.                      This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  Invalidation of any one or more of the
provisions of this Amendment shall in no way affect any of the other provisions
of this Amendment, which shall remain in full force and effect.


Section 5.                      This Amendment shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, successors, personal representatives and assigns.


Section 6.                      Should a conflict arise or otherwise exist
between the terms and conditions of the License Agreement and this Amendment or
any interpretation thereof, each of the Parties agree that the terms and
conditions of this Amendment shall prevail.


IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.


ASRI


Allegheny-Singer Research Institute, a Pennsylvania nonprofit corporation




By:/s/ Chet
Cornman                                                                
Name: Chet Cornman________________
Title:  Vice President_________________  






COMPANY


Omnimmune Corp., a Texas corporation




By:/s/ Harris A.
Lichtenstein                                                                                         
Name: _ Harris A. Lichtenstein                     
Title: President                                                 